DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because on line 1, the recitation  “ Examples of displays on display systems are described. In an example, ”  should be deleted .  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate et al (US Pub. 2012/0182381).
                      Regarding Claim 1,  Abate et al teaches a display system (100 in Fig.1) comprising: a display panel; and a processor, coupled to the display panel (Paragraph 0038-0039), to: cause the display panel to display data received from a first computing system (Fig.1; Paragraph 0038-0042); establish a communication link with a second computing system (Fig.1; Paragraph 0038-0042); and cause the display panel to switch display of data to present data received from the second computing system, in response to determining that the first computing system is in an idle state and determining that the second computing system is in an active state (Fig.1-2, 7; Paragraph 0038-0049; 0101-0110).

                       Regarding Claims 2-3,  Abate et al teaches the display system, wherein the processor is to: receive a first message from the first computing system, the first message being indicative of one of an active state and an idle state of the first computing system based on an activity being performed on the 

                       Regarding Claims 4-8, 12,  Abate et al teaches the display system, wherein the processor is to: in response to determining that the first computing system is in an active state and determining that the second computing system is in the active state, provide a prompt to receive a user input, the user input being indicative of displaying of the data received from the first computing system and from the second computing system on the display panel; a toggle-switch coupled to the processor, the toggle-switch being actuatable to receive the user input; wherein the processor is to: provide a gesture-based user interface to receive the user input; wherein the processor is to: in response to receiving the user input, cause the display panel to shrink the display of the data received from the first computing system to a first portion of the display panel and to display the data received from the second computing system on a second portion of the display panel; wherein the first portion and the second portion are non-overlapping portions of the display panel. (Fig.6-7; Paragraph 0084-0094; 0101-0116).

                  Regarding Claim 9,  Abate et al teaches a display system (100 in Fig.1) comprising: a display panel; and a processor, coupled to the display panel (Paragraph 0038-0039), to: cause the display panel to display data received from a first computing system: establish a communication link with a second computing system (Fig.1; Paragraph 0038-0042); and cause the display panel to switch display of data to present data received from the second computing system (Fig.1; Paragraph 0038-0042), in response to determining that a number of activities that are being performed on the second computing system is 

                    Regarding Claim 10,  Abate et al teaches the display system, wherein the processor is to: track and store the number of activities that are being performed on the first computing system as a first set of activities; track and store the number of activities that are being performed on the second computing system as a second set of activities; compare respective display priorities associated with the first set of activities and the second set of activities to determine whether the second computing system has the higher number of activities than the number of activities on the first computing system. (Paragraph 0080-0083; 0106-0115).

                    Regarding Claim 11,  Abate et al teaches the display system, wherein the processor is to: in response to determining that the second computing system has the number of activities equal to the number of activities on the first computing system, provide a prompt to receive a user input, the user input being indicative of displaying of the data received from the first computing system and from the second computing system on the display panel; and in response to receiving the user input, cause the display panel to shrink the display of the data received from the first computing system to a first portion of the display panel and to display the data received from the second computing system on a second portion of the display panel, wherein the first portion and the second portion are non-overlapping portions of the display panel. (Paragraph 0080-0086; 0094; 0106-0116).



Allowable Subject Matter
8.          Claims 13-15 are allowed.
9.           The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach a non-transitory computer-readable medium comprising computer-readable instructions, which, when executed by a processor of a display system, cause the processor to: cause a display panel of the display system to display data received from a first computing system on a first portion of the display panel; receive a first message from the first computing system, the first message being indicative of one of an active state and an idle state of the first computing system based on an activity being performed on the first computing system; cause the display panel to display data received from a second computing system on a second portion of the display panel, the first portion and the second portion being non-overlapping portions of the display panel; receive a second message from the second computing system, the second message being indicative of one of an active state and an idle state of the second computing system based on an activity being performed on the second computing system; and in response to determining that the first computing system is in an idle state and determining that the second computing system is in an active state, provide a prompt to receive a first user input, the first user input being indicative of one of: continue to display the data received from the first computing system on the first portion; stop display of the data received from the first computing system on the first portion and continue to display the data received from the second computing system on the second portion; and stop display of the data received from the first computing system and extend display of the data received from the second computing system on the first portion and the second portion as claimed in Claim 13.



10.           Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

11.       It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 



/VIJAY SHANKAR/Primary Examiner, Art Unit 2622